                                          Case 4:20-cv-08238-JSW Document 17 Filed 03/01/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SECURITIES AND EXCHANGE
                                   7    COMMISSION,                                          Case No. 20-cv-08238-JSW

                                   8                   Plaintiff,
                                                                                             ORDER SCHEDULING PRETRIAL
                                   9            v.                                           MATTERS AND VACATING CASE
                                                                                             MANAGEMENT CONFERENCE
                                  10    BENJA INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 16
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This matter is scheduled for an initial case management conference on Friday, March 5,

                                  14   2021. The Court has received and considered the parties’ joint case management conference

                                  15   statement, and it HEREBY VACATES the case management conference. IT IS HEREBY

                                  16   ORDERED that the dates proposed jointly by the parties in their case management statement on

                                  17   page five are adopted, except as expressly modified by this Order.

                                  18          It is FURTHER ORDERED as follows:

                                  19          A.      DATES

                                  20          Deadline to Amend Complaint: June 30, 2021

                                  21          Last Day for Expert Discovery: March 4, 2022

                                  22          Last Day for Initial Expert Disclosure: August 27, 2021

                                  23          Last Day for Rebuttal Expert Disclosure: September 17, 2021

                                  24          Close of Non-expert Discovery: February 25, 2022

                                  25          Last Day to participate in ADR: February 25, 2022

                                  26          Should the parties seek referral to Court-sponsored alternative dispute resolution, the

                                  27   parties are instructed to file a stipulation and proposed order to that effect.

                                  28          It is FURTHER ORDERED that upon conclusion of the trial in Chapin’s criminal case, the
                                          Case 4:20-cv-08238-JSW Document 17 Filed 03/01/21 Page 2 of 3




                                   1
                                       parties shall file a stipulation and proposed order proposing dispositive motion and pretrial and
                                   2
                                       trial deadlines.
                                   3
                                               It is FURTHER ORDERED the parties SHALL follow this Court’s Guidelines for Civil
                                   4
                                       Jury Trials, which sets forth the deadlines for all pretrial filings, including the exchange of and
                                   5
                                       filing of motions in limine.
                                   6
                                               The parties are reminded that they shall each be allowed to file ONE motion for summary
                                   7
                                       judgment. Should the parties file cross-motions for summary judgment, they shall meet and
                                   8
                                       confer to determine the order of filing and only submit four briefs to the Court for its review:
                                   9
                                                    1. Opening summary judgment motion;
                                  10
                                                    2. Opposition and cross-motion;
                                  11
                                                    3. Reply to motion and opposition to cross-motion;
                                  12
Northern District of California




                                                    4. Reply to cross-motion (filed at least two weeks prior to hearing).
 United States District Court




                                  13
                                               B.         DISCOVERY
                                  14
                                               The parties are reminded that a failure voluntarily to disclose information pursuant to
                                  15
                                       Federal Rule of Civil Procedure 26(a) or to supplement disclosures or discovery responses
                                  16
                                       pursuant to Rule 26(e) may result in exclusionary sanctions. Thirty days prior to the close of non-
                                  17
                                       expert discovery, lead counsel for each party shall serve and file a certification that all
                                  18
                                       supplementation has been completed.
                                  19
                                                          If the parties have discovery disputes, they shall follow the procedures set forth in
                                  20
                                       this Court’s Civil Standing Orders, and the Court reserves the right to refer discovery disputes to a
                                  21
                                       randomly assigned Magistrate Judge.
                                  22
                                               C.         PROCEDURE FOR AMENDING THIS ORDER
                                  23
                                               No provision of this order may be changed except by written order of this Court upon its
                                  24
                                       own motion or upon motion of one or more parties made pursuant to Civil. L. R. 7-1 upon a
                                  25
                                       showing of very good cause. A motion may take the form of a stipulation and proposed order
                                  26
                                       pursuant to Civil L.R. 7-1(a)(5) and Civil L.R. 7-12, but the parties may not modify the pretrial
                                  27

                                  28                                                         2
                                          Case 4:20-cv-08238-JSW Document 17 Filed 03/01/21 Page 3 of 3




                                   1
                                       schedule by stipulation without a Court order. If the modification sought is an extension of a
                                   2
                                       deadline contained herein, the motion must be brought before expiration of that deadline. A
                                   3
                                       conflict with a court date set after the date of this order does not constitute good cause. The parties
                                   4
                                       are advised that if they stipulate to a change in the discovery schedule, they do so at their own risk.
                                   5
                                       The only discovery schedule that the Court will enforce is the one set in this order. Additionally,
                                   6
                                       briefing schedules that are specifically set by the Court may not be altered by stipulation without a
                                   7
                                       Court order; rather the parties must obtain leave of Court.
                                   8

                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: March 1, 2021
                                  11
                                                                                        ______________________________________
                                  12                                                    JEFFREY S. WHITE
Northern District of California
 United States District Court




                                                                                        United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      3
